 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
     Counsel for Defendant
 6   STEVEN A. DOBSON
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )         No. 1:17-cr-00079 LJO-SKO
                                                  )
12                  Plaintiff,                    )         STIPULATION TO CONTINUE
                                                  )         SENTENCING HEARING;
13   v.                                           )         ORDER
                                                  )
14                                                )
     STEVEN A. DOBSON,                            )         DATE: April 29, 2019
15                                                )         TIME: 8:30 a.m.
                    Defendant.                    )         JUDGE: Hon. Lawrence J. O’Neill
16                                                )
                                                  )
17
18
19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20   counsel, that the sentencing hearing now set for March 4, 2019, may be continued to April 29,
21   2019, at 8:30 a.m. This continuance is necessary in order to complete forensic examination of
22   evidence in this case. If the examination is completed earlier than expected the parties will
23   request to advance the case on the Court’s calendar.
24                                                                Respectfully submitted,
25                                                                MCGREGOR W. SCOTT
                                                                  United States Attorney
26
27   DATED: February 5, 2019                                By    /s/ Brian W. Enos
                                                                  BRIAN W. ENOS
28                                                                Assistant United States Attorney
                                                                  Attorney for Plaintiff
 1
 2                                                                HEATHER E. WILLIAMS
                                                                  Federal Defender
 3
 4   DATED: February 5, 2019                               By     /s/ Victor M. Chavez
                                                                  VICTOR M. CHAVEZ
 5                                                                Assistant Federal Defender
                                                                  Attorney for Defendant
 6                                                                STEVEN A. DOBSON
 7
 8
 9                                                ORDER

10           The court has reviewed and considered the stipulation of the parties to continue the

11   sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named
12   defendant currently scheduled for March 4, 2019, is continued until April 29, 2019, at 8:30 a.m.
13   in courtroom 7 before Chief Judge Lawrence J. O’Neill.
14
     IT IS SO ORDERED.
15
16      Dated:       February 7, 2019                      /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


      DOBSON - Stipulation to Continue               -2-
      Sentencing Hearing; Proposed Order
